337 F.2d 855
John Vincent ROUSE, Appellant,v.UNITED STATES of America, Appellee.
No. 21280.
United States Court of Appeals Fifth Circuit.
November 2, 1964.
Rehearing Denied December 7, 1964.

O. L. White, Atlanta, Ga., for appellant.
F. D. Hand, Jr., Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., Atlanta, Ga., for appellee.
Before RIVES and BELL, Circuit Judges and SPEARS, District Judge.
PER CURIAM.


1
This appeal is from a judgment of conviction on both counts of an indictment charging interstate transportation of a stolen automobile under one, and concealment of the same automobile while moving in interstate commerce under the other. 18 U.S.C.A. §§ 2312 and 2313.


2
The District Court did not err in overruling appellant's motion to dismiss the indictment, and for a bill of particulars. The contentions with regard to a failure to suppress certain evidence, and the admission of other evidence are equally without merit. The verdict of guilty having ample support in the record and no error otherwise apearing, it follows that the judgment appealed from should be and it is


3
Affirmed.